*1068Memorandum. The order of the Appellate Division should be affirmed.
The proof that the single plastic bag containing the heroin had been found in defendant’s apartment was not crystal clear. We conclude, however, that there was no error in the admission into evidence of all three plastic bags, including that containing the heroin, and that it was for the jury to weigh such indefiniteness and to resolve such discrepancies as defendant asserts were to be found in the testimony of the police officers. The issue was expansively contested, and was the focus of express attention in both summations and in the court’s charge to the jury. We conclude that there is warrant in this record to sustain the verdict returned.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur in memorandum.
Order affirmed.